DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Feb. 5, 2020. 
Claims 18-23 are pending. Claims 18, 20  and 23 have been amended.


Response to Arguments
1.	Applicant’s arguments with respect to amended claims 18 and 20 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US Publication No. 2015/0049813 A1 supplied by Applicant) in view of Guo et al. (US .

       	Regarding claim 18, 
Tabatabai et al. meets the claim limitations, as follows:
A method for a video decoding system using an Intra Block Copy (IntraBC) mode, comprising:
 	determining a decoded block vector (BV) for a current block in a current picture (i.e. After parsing MV from the bitstream, a variable bvIntra specifying the block copying vector is provided for intra-block copying of the current block);(Fig. 2, para[0029], [0031]-[0033]) 
determining a reference block in the current picture (i.e. reference block with a valid MV), wherein the reference block is pointed by the decoded BV from the current block (i.e. Fig. 1 shows a valid MV 16 and reference block for the current block within a search range 12 for the current CU 18.);(Fig. 1, para[0027]) 
determining whether any and all samples of the reference block are in an unavailable or an available area (i.e. Fig. 1 shows invalid range 15 and valid region 16 in search range 12) based on at least two or more of a top-left sample location of a current luma prediction block relative to a top-left sample of the current picture, a top-left luma sample location of a current luma coding block relative to a top-left luma sample of the current picture, a prediction unit (PU) width and PU height, a coding tree unit (CTU) height (i.e. The area of twice the height (2H) and twice the , and variable offsets (i.e. the absolute values of horizontal (MVx) and vertical (MVy) motion vector components in intra-block 
copying mode cannot be both less than the size of the current CU. Here the MV is seen as offsets.);(Fig. 1, para[0027]) 
decoding the current block in the IntraBC mode using the reference block (i.e. perform motion vector offset for intra-block copying operation during decoding.).(para[0086]) 
Tabatabai et al. does not explicitly disclose the following claim limitations:
storing a previous decoded block in a storage area, wherein the reference block for IntraBC prediction of the current block is fetched directly from the storage area corresponds to the current picture when any and all of the samples of the reference block are in the unavailable area and when any and all of the samples of the reference block are in the available area;
However, in the same field of endeavor Guo et al. discloses the deficient claim limitations, as follows:
storing a previous decoded block in a storage area (i.e. an intended region memory 392)(FIG. 9), wherein the reference block for IntraBC prediction of the current block is fetched directly from the storage area corresponds to the current picture (i.e. Intended region memory 392 stores reconstructed video blocks according to the definition of the intended region for IntraBC of a current video block.);(Fig. 9, para[0191]-[0199]) when any and all of the samples of the reference block are in the unavailable area and when any and all of the samples of the reference block are in the available area (i.e. if MVc_y is -CU_height_chroma -0.5, the video coder needs to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tabatabai with God’s teaching of storing reconstructed video block into intended region memory and interpolate or pad unavailable pixels using neighboring blocks, the motivation being to enhance intra-block copying for reducing motion vector coding redundancy and enhancing in range extension (Tabatabai Abstract).
Also, in the same field of endeavor Rosewarne discloses the reference block for IntraBC prediction of the current block is fetched directly from the area corresponds to the current picture when any and all of the samples of the reference block are in the unavailable area and when any and all of the samples of the reference block are in the available area  (i.e. Fig. 8A shows reference block 806 includes a portion from unavailable block 810 and a portion of available block. Alternative values are used to populate the coding tree block (CTB) 810 portion of the reference block 806.  In one arrangement, a default value is used when neighbouring samples are not available for intra-prediction.) (Fig. 8A, para[0178])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tabatabai and Guo with Rosewarne’s teaching predict a current block of video data .

2.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US Publication No. 2015/0049813 A1 supplied by Applicant) in view of Guo et al. (US Publication No. 2014/0376634 A1 supplied by Applicant) and further in view of Song et al. (US Publication No. 2015/0222927 A1).

Regarding claim 19, the rejection of claim 18 is incorporated herein. 
Tabatabai et al, and Guo et al. does not explicitly disclose the following claim limitations:
The method of claim 18, further comprising resetting all samples in the storage area to a pre-defined value before decoding the current picture.
However, in the same field of endeavor Song et al. discloses the deficient claim limitations, as follows:
resetting all samples in the storage area to a pre-defined value before decoding the current picture (i.e. the DPB is reset from the start of encoding upon the generation of the IDR frame in consideration of the state of the decoder.);(para[0045])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tabatabai and Rosewarne with Guo and Song to reset DPB for decoding, the motivation being to reduce error of decoding and improve decoding performance.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US Publication No. 2015/0049813 A1 supplied by Applicant) in view of Rosewarne et al. (US Publication No. 2016/0227244 A1).

Regarding claim 20, 
Tabatabai et al. meets the claim limitations, as follows:
A method for a video decoding system using an Intra Block Copy (IntraBC) mode, comprising:
 	determining a decoded BV (block vector) for a current block in a current picture (i.e. After parsing MV from the bitstream, a variable bvIntra specifying the block copying vector is provided for intra-block copying of the current block);(Fig. 2, para[0029], [0031]-[0033]) 
determining a reference block in the current picture (i.e. reference block with a valid MV), wherein the reference block is pointed by the decoded BV from the current block (i.e. Fig. 1 shows a valid MV 16 and reference block for the current block within a search range 12 for the current CU 18.);(Fig. 1, para[0027]) 
determining whether any and all samples of the reference block are in an unavailable or an available area (i.e. Fig. 1 shows invalid range 15 and valid region 16 in search range 12) based on at least two or more of a top-left sample location of a current luma prediction block relative to a top-left sample of the current picture, a top-left luma sample location of a current luma coding block relative to a top-left luma sample of the current picture, a prediction unit (PU) width and PU height, a coding tree unit (CTU) height (i.e. The area of twice the height (2H) and twice the , and variable offsets (i.e. the absolute values of horizontal (MVx) and vertical (MVy) motion vector components in intra-block 
copying mode cannot be both less than the size of the current CU. Here the MV is seen as offsets.);(Fig. 1, para[0027]) 
decoding the current block in the IntraBC mode using the predictors for all pixels of the current block (i.e. perform motion vector offset for intra-block copying operation during decoding.).(para[0086]) 
Tabatabai et al. does not explicitly disclose the following claim limitations:
when the reference block overlaps with an unavailable area, generating predictors for all pixels of the current block using a pre-defined value when any and all of the samples of the reference block are in the unavailable area and when any and all of the samples of the reference block are in the available area;
However, in the same field of endeavor Rosewarne discloses the deficient claim limitations, as follows:
when the reference block overlaps with an unavailable area (i.e. Fig. 8A shows reference block 806 overlap with unavailable block 810), generating predictors for all pixels of the current block using a pre-defined value (i.e. As the samples from the coding tree block (CTB) 810 are marked as not available, alternative values are used to populate the coding tree block (CTB) 810 portion of the reference block 806.  In one arrangement, a default value is used when neighbouring samples are not available for intra-prediction.) (Fig. 8A, para[0178]) when any and all samples of the reference block are in an unavailable area and when any and all of the samples of the reference block are in an available area  (i.e. Fig. 8A shows reference block 806 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tabatabai with Rosewarne’s teaching predict a current block of video data using IntraBC mode and pad the unavailable pixels with a default value, the motivation being to enhance intra-block copying for reducing motion vector coding redundancy and enhancing in range extension (Tabatabai Abstract).

4.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US Publication No. 2015/0049813 A1 supplied by Applicant) in view of Rosewarne et al. (US Publication No. 2016/0227244 A1) and further in view of Pang et al. (US Publication No. 2015/0071357 A1).

Regarding claim 21, the rejection of claim 20 is incorporated herein. 
Tabatabai et al. and Rosewarne does not explicitly disclose the following claim limitations:
The method of claim 20, wherein the pre-defined value is (1<<(bitdepth -1)).
However, in the same field of endeavor Pang et al. discloses the deficient claim limitations, as follows:
wherein the pre-defined value is (1<<(bitdepth -1)) (i.e. Selecting a value of (2<<(B-1)), in effect, assigns a mid-range bitdepth value of the unavailable pixels.);( para[0128])


Regarding claim 22, the rejection of claim 20 is incorporated herein. 
Tabatabai et al. meets the claim limitations, as follows:
The method of claim 20, wherein the predefined value is signalled in the SPS (sequence parameter set), PPS (picture parameter set), or slice header (i.e. A high-level syntax can be utilized with the present technology to signal the solution selection in the sequence parameter set (SPS) or picture parameter set (PPS) or in the slice header.).(para[0028])
Tabatabai et al. and Rosewarne does not explicitly disclose the pre-defined value. However, in the same field of endeavor Pang et al. discloses the deficient claim limitations of the pre-defined value (i.e. Selecting a value of (2<<(B-1)), in effect, assigns a mid-range bitdepth value of the unavailable pixel. It implies that a reference block is set to a value of (2<<(B-1)) when its pixels value are unavailable.).( para[0128])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tabatabai with Rosewarne and Pang to set a value of (2<<(B-1)) as a syntax in SPS or PPS, the motivation being to facilitate video decoding.


Allowable Subject Matter
1.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488